DETAILED ACTION
Status of the Claims
Claims 1-9 are currently pending.  Claims 1-5 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 6-9 are withdrawn from consideration.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of Office Action: Non-Final

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1-5) in the response filed on June 03, 2022 (to the March 04, 2022 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 6-9) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I without traverse.
Accordingly, the March 04, 2022 Requirement for Restriction is made FINAL, and claims 1-5 are examined as follows. 

Claim Rejections – pre-AIA  35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claims 1-4 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over SUGINAKA (WO 99/56720, Publ. Nov. 11, 1999; hereinafter, “Suginaka”), as evidenced by VITAMIN C (Wikipedia-Vitamin C, accessed at https://en.wikipedia.org/wikiVitamin_C on 09/09/2017; hereinafter “Vitamin C”) and CALCIUM CARBONATE (Wikipedia-Calcium Carbonate, accessed at https:// en. wikipedia.org/wiki/Calcium_carbonate on 09/09/2017; hereinafter, “Calcium Carbonate”).
Suginaka is directed to:
Title: A COMPOSITION CONTAINING AN ASCORBIC ACID COMPOUND
Abstract
Disclosed is a composition containing an ascorbic acid compound, a crystalline inorganic mineral clay, a peptizer, and a hydrophilic liquid carrier.
Suginaka, title & abstract.  In this regard, Suginaka teaches claim embodiments:
1.	A composition comprising:
(a)	an ascorbic acid compound;
(b)	a crystalline inorganic mineral clay;
(c)	a peptizer; and,
(d)	a hydrophilic liquid carrier.
2.	The composition of Claim 1 wherein the composition has a pH of from about 6.0 to about 10.0.
3.	The composition of Claim 2 wherein the ascorbic acid compound is a water-soluble ascorbic acid compound.
4.	The composition of Claim 3 wherein the peptizer is acrylate, carbonate, phosphate, pyrophosphate, silicate, sulfate, sulphonate, or polyphosphate.
[...]
8.	A composition comprising:
(a)	from about 0.1% to about 10% of an ascorbic acid compound;
(b)	from about 0.1 % to about 20% of an crystalline inorganic mineral clay; and,
(c)	from about 0.001% to about 5.0% of a peptizer,
(d)	from about 1 % to about 99% of a hydrophilic liquid carrier.
wherein the composition has at a pH of from about 6.0 to about 10.0.
(Suginaka, claims 1-4 and 8), and in this respect, discloses exemplary embodiments:
EXAMPLES
The following examples further describe and demonstrate embodiments within the scope of the present invention.  The examples are given solely for the purpose of illustration and are not to be construed as limitations of the present invention, as many variations thereof are possible without departing from the spirit and scope of the invention.  Where applicable, ingredients are identified by chemical or CTFA name, or otherwise defined below.
The components shown below can be prepared by any conventional method known in the art. Suitable methods and formulations are as follows:
Examples 1-6
Compositions of the present invention are prepared from the following ingredients using conventional formulating techniques.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

1Fatty acid ester of sugar:  A C1-C30 monoester or polyester of sugars and one or more carboxylic acid moieties as described herein, preferably a sucrose polyester in which the degree of esterification is 7-8, and in which the fatty acid moieties are C18 mono- and/or di-unsaturated and behenic, in a molar ratio of unsaturates:behenic of 1 :7 to 3:5, more preferably the octaester of sucrose in which there are about 7 behenic fatty acid moieties and about 1 oleic acid moiety in the molecule, e.g., sucrose ester of cottonseed oil fatty acids, e.g., SEFA Cotton ate.
The compositions above described are suitably made as follows:
(1) Prepare a water dispersion of hydrous magnesium silicate and heat the dispersion up to about 75 °C;
(2) Dissolve water soluble contents except for (1) and sodium citrate, Mg Lascorbyl phosphate, niacinamide and heat the solution up to about 75 °C;
(3) Mix (1) and (2) and keep the temperature at about 75 °C;
(4) Heat a mixture of surfactants, oil contents and silicone to about 80 °C;
(5) Add the mixture (4) into the water phase (3) followed by high pressure homogenizing;
(6) Add a separate water solution of magnesium L-ascorbyl phosphate, sodium citrate, and niacinamide, after the mixture (5) gets cooled down to below about 40° C.
(Suginaka, p. 18, ln. 3 to p. 20, ln. 15).
Regarding independent claim 1 and the requirements for:

1.	A skincare product comprising:
a reducing agent selected from vitamin C, vitamin E, glutathione, vitamin A, vitamin D, and their derivatives; and
a precipitating agent selected from calcium carbonate, pearl powder, magnesium carbonate, barium carbonate, calcium phosphate, magnesium phosphate, barium phosphate, calcium silicate, calcium molybdate, calcium tungstate, magnesium silicate, magnesium selenite, barium oxalate, barium molybdate, barium manganate, barium selenate, beryllium carbonate, beryllium phosphate, beryllium silicate, strontium carbonate, strontium phosphate, strontium silicate, strontium molybdate, strontium tungstate, strontium selenate, and barium silicate,
wherein a molar ratio of the reducing agent to the precipitating agent is in a range of 1:3-1:6,
wherein the reducing agent and the precipitating agent together represent 0.1%-10% w/w of the skincare product; and
wherein a pH the skincare product is in a range of 5 to 8.
Suginaka clearly teaches a composition containing as ascorbic acid compound, e.g., Suginaka, p. 19, Table, Ex. 4, whereby it is noted that:
“L-Ascorbyl Magnecium Phosphate” (Suginaka, p. 19, Table, Ex. 4), is encompassed by “L-Ascorbic acids (e.g., Vitamin C)” (Suginaka, p. 1, ln. 30),” which is
a “reducing agent,” “wherein the reducing agent is selected from the group consisting of vitamin C and its derivatives” of claim 1. 
However, it is noted that:
(i) although Suginaka discloses suitable “peptizers” (Suginaka, claims 1, 4 and 8), and amounts thereof:
Peptizers useful herein include acrylate, bisulfate, bisulfite, carbonate, phosphate, pyrophosphate, silicate, sulfate, sulphonate, or polyphosphate, preferably phosphate or pyrophosphate.
The peptizer utilized in the composition of the present invention can be classified differently, for example, by derivative-basis such as sodium salts, magnesium salts, aluminum salts, potassium salts, calcium salts, zinc salts, or ammonium salts.
Preferred peptizers employed herein include sodium bisulfate, sodium carbonate, sodium chloride, sodium hydrosulfite, sodium phosphate, sodium pyrophosphate, magnesium carbonate, magnesium carbonate hydroxide, magnesium chloride, magnesium sulfate, potassium carbonate, potassium chloride, potassium sulfate, calcium carbonate, calcium chloride, calcium dihydrogen phosphate, calcium phosphate, and calcium sulfate; preferably sodium phosphate, and sodium pyrophosphate.
(Suginaka, p. 8, ln. 12-32) wherein “magnesium carbonate” “calcium carbonate” and “calcium phosphate” are noted as:
“a precipitating agent selected from calcium carbonate, [...], magnesium carbonate, [...], calcium phosphate, [...]” of claim 1,
Suginaka DOES NOT EXPRESSLY TEACH a specific exemplary embodiment containing “magnesium carbonate” “calcium carbonate” and “calcium phosphate” as required by claim 1;
(ii) although Suginaka’s exemplary embodiment contains 3.000 wt.% “L-Ascorbyl Magnecium Phosphate” (Suginaka, p. 19, Table, Ex. 4) and broadly discloses suitable amounts of ascorbic acid compounds (i.e., “reducing agent of the instant claims”):
A.	Ascorbic acid compound
[...]
The composition of the present invention preferably contains from about 0.01% to about 10% ascorbic acid compound, more preferably from about 0.1% to about 10%, still more preferably from about 1 % to about 5%.
(Suginaka, p. 4, ln. 21 & 29-31), as well as suitable amounts of “peptizer” (i.e., “precipitating agent of the instant claims”)
C.	Peptizer
The composition of the present invention includes a peptizer.  Preferably, the composition contains from about 0.001 % to about 5% of the peptizer; more preferably from about 0.01 % to about 3%.
(Suginaka, p. 7, ln. 28-31), Suginaka DOES NOT EXPRESSLY TEACH a specific exemplary embodiment meeting the instant requirements for:
of claims 1-3 for
“wherein the reducing agent and the precipitating agent together represent 0.1%-10% w/w of the skincare product, wherein a molar ratio of the reducing agent to the precipitating agent is in a range of 1:3-1:6” (claim 1),
2.	The skincare product according to claim 1, wherein the molar ratio of the reducing agent to the precipitating agent is 1:5.
3.	The skincare product according to claim 1, wherein the reducing agent and the precipitating agent together represent 0.5% (w/w) of the skincare product.
(iii) although Suginaka discloses that “[p]referably, the pH of the composition of the present invention is from about 6.0 to about 10.0, more preferably from about 7.0 to about 9.0” (Suginaka, p. 4, ln. 17-18), Suginaka DOES NOT EXPRESSLY TEACH the pH of the exemplary compositions, e.g., Suginaka, p. 19, Table, Ex. 4, in order to meet the instant requirements of claims 1 and 4 for:
“wherein a pH the skincare product is in a range of 5 to 8” as required by claim 1, and
4.	The skincare product according to claim 1, wherein the pH of the skin care product is 7.
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious based on Suginaka’s broader disclosure.
With regard to (i), (ii) and (iii), it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to rearrange Suginaka’s exemplary composition (e.g., Suginaka, p. 19, Table, Ex. 4) per Suginaka’s broader disclosure in order to contain:
(i) calcium carbonate “peptizer” (Suginaka, p. 8, ln. 12-32);
(ii) suitable amounts of:
“0.01% to about 10% ascorbic acid compound, more preferably from about 0.1% to about 10%, still more preferably from about 1 % to about 5% (Suginaka, p. 4, ln. 21 & 29-31), and 
“about 0.001 % to about 5% of the peptizer; more preferably from about 0.01 % to about 3% “(Suginaka, p. 7, ln. 28-31), e.g., calcium carbonate (Suginaka, p. 8, ln. 12-32)
for a broad weight ratio of 0.01/5 to 10/0.001 or 1/500 to 1/0.0001 which corresponds to a molar ratio of 1/880 to 1/0.0002 and narrow weight ratio of 1/3 to 5/0.01 or 1/3 to 1/0.002 which corresponds to a molar ratio of 1/5.3 to 1/0.0035 (see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed ranges; see also, Vitamin C as evidence that ascorbic acid has a molar mass of 176.12 g/mole, and Calcium Carbonate as evidence that calcium carbonate has a molar mass of 100.0869 g/mole); AND
(iii) a pH “from about 6.0 to about 10.0, more preferably from about 7.0 to about 9.0” (Suginaka, p. 4, ln. 17-18);
thereby meeting the above-noted requirements for (i), (ii) and (iii).
Thus, Suginaka renders claims 1-4 obvious.
Claim 5 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over SUGINAKA (WO 99/56720, Publ. Nov. 11, 1999; hereinafter, “Suginaka”), as evidenced by VITAMIN C (Wikipedia-Vitamin C, accessed at https://en.wikipedia.org/wikiVitamin_C on 09/09/2017; hereinafter “Vitamin C”) and CALCIUM CARBONATE (Wikipedia-Calcium Carbonate, accessed at https:// en. wikipedia.org/wiki/Calcium_carbonate on 09/09/2017; hereinafter, “Calcium Carbonate”), as applied to claims 1-4, above, and further in view of OGAWA (US 2010/0086606 A1, Publ. April 8, 2010; hereinafter, “Ogawa”).
The teachings of Suginaka, as set forth above are hereby incorporated.  However, Suginaka DOES NOT EXPRESSLY TEACH particle size of calcium carbonate in order to meet the requirements of claim 5 for:
5.	The skincare product according to claim 1, wherein a particle diameter of the precipitating agent is about 0.3 micron to about 1 micron.
which is well within the purview of the ordinarily skilled artisan.
Ogawa is directed to:
ACTIVE AGENT LOADED UNIFORM, RIGID, SPHERICAL, NANOPOROUS CALCIUM PHOSPHATE PARTICLES AND METHODS OF MAKING AND USING THE SAME
ABSTRACT
Uniform, rigid, spherical nanoporous calcium phosphate particles that define an internal space and an amount of active agent present in the internal space are provided.  Also provided are topical delivery compositions that include the active agent loaded particles, as well as methods of making the particles and topical compositions.  The particles and compositions thereof find use in a variety of different applications, including active agent delivery applications.
Ogawa, title & abstract.  In this regard, Ogawa teaches:
1. A uniform, rigid, spherical, nanoporous calcium phosphate particle comprising a porous structure that defines an internal space and an amount of active agent present in the internal space.
[...]
4. The uniform, rigid, spherical, nanoporous calcium phosphate particle according to claim 1, wherein the uniform, rigid, spherical, nanoporous calcium phosphate particle is dimensioned to penetrate human skin.
5. The uniform, rigid, spherical, nanoporous calcium phosphate particle according to claim 4, wherein the uniform, rigid, spherical, nanoporous calcium phosphate particle has a diameter ranging from 1 to 10 μm.
Ogawa, claims 1 and 4-5.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to take Suginaka’s exemplary composition (e.g., Suginaka, p. 19, Table, Ex. 4), rearranged as discussed above, and to incorporate Ogawa’s spherical nanoporous calcium phosphate particles (Ogawa, claims 1 and 4-5).  One would have been motivated to do so with a expectation of success since both Suginaka and Ogawa are concerned with similar problems in the art, namely the formulation of skin-treating compositions (Suginaka, p. 1, ln. 7-8; Ogawa, abstract) that may be formulated to contain materials such as calcium carbonate (Suginaka, p. 8, ln. 12-32; Ogawa, abstract).  Further, it is well within the skill of the ordinary artisan to select a suitable calcium carbonate.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the formulation of Suginaka’s exemplary composition (e.g., Suginaka, p. 19, Table, Ex. 4) with “uniform, rigid, spherical, nanoporous calcium phosphate particle ha[ving] a diameter ranging from 1 to 10 μm” (Ogawa, claims 5) in order to obtain the advantage of “active agent loaded particles” (Ogawa, abstract).  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges.
Thus, the prior art renders claim 5 obvious.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2 and 4-5 are rejected on the ground of nonstatutory double patenting over claims 1-5 of U.S. Patent 10,792,240 to Huang, hereinafter “‘240 Patent,” matured from copending Application No. 14/380,679.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to a skincare produict containing a reducing agents and a precipitating agent.
Claim 1 is anticipated by claims 1-2 of the ‘240 Patent.
Claim 2 is anticipated by claim 1 of the ‘240 Patent.
Claim 4 is anticipated by claim 3 of the ‘240 Patent.
Claim 5 is anticipated by claim 4-5 of the ‘240 Patent.

Conclusion
Claims 1-5 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611